Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Benjamin Ashley Gardner appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Gardner v. Devenyns, No. 1:11-cv-02725-JKB, 2012 WL 706850 (D.Md. Mar. 2, 2012). We dispense with oral argument because the facts and legal contentions are *379adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.